Title: From Thomas Jefferson to William Frederick Ast, [17] September 1799
From: Jefferson, Thomas
To: Ast, William Frederick



Dear Sir
Monticello Sep. [17]. 99.

According to your desire I will now state to you the reasons which have induced me to decline engaging finally in the mutual insurance against fire. when I had the pleasure of meeting you at Dumfries in Jany. 1798. you were so good as to sit with me the evening & to go into considerable details on the subject of your plan of insurance. the calculations were of some length & difficulty, I was fatigued with my journey, the hour was late, & the stage to depart early, so that I really did not undertake to investigate the calculations, & the rather as you assured me that a premium of 2. or 3. percent (I think it was thereabouts) once paid would ensure one’s house forever. when you afterwards did me the favor to call on me here, you repeated the same things, shewed me a certificate signed by Colo. Harvie & others declaring their satisfaction with the solidity of your scheme, and you particularly repeated the same assurance that the premium to be advanced would ensure for ever. I well remember saying to you that without entering into the calculations, I would give such a sum as that, to give a chance of establishment to so useful a scheme, even were I to lose the advance, for I well remember I could not be satisfied that so small a sum would produce so great an effect, many others in this, and in other parts of the country, have declared they understood you in the same way that the premium once paid, they  were never more to be called on. I was never undecieved till afterwards inviting those in the neighborhood who proposed to subscribe to meet at my house & […] [value it] &c. mr Jouett then [presented] to us an act [of assembly?] subjecting us to be called on to the whole amount of the property ensured, making that liable to sale at short notice, & either that or some later act has permitted it to be done on motion without the ordinary [delays or] forms of a [suit]. we all declared off from that moment. we considered our houses as in ten times greater danger from such an establishment than from fire. these are the grounds on which I confide that no court of justice could compel me to complete the contract which I had proposed to enter into on a manifest misunderstanding of what it is now [said?] to have been. a limitation of the sum for which we are liable to be called on is essential to make the contract what I understood it to be: and as I understood it to be paid in advance, there could be no [idea?] of the property ensured being hypothecated at all. I see no reason, if future calls were to be agreed to, why they should be privileged more than other debts against either the person or property of the debtor. a privilege to one set of creditors is an injury to all others; but above all things to make a farmer’s house liable to be sold at short hand when his resources come in but once a year, is to lay it under much greater danger than that of fire. I should have supposed that the scheme would be considered much more acceptable were certain [terms] of time, say of 3, 5, or 7 years given at which subscribers might withdraw themselves, paying up arrearages. [however] I have no right to propose this as a sine qua non, because it was no [part] of the contract explained to me; but a limitation of the sums to be called for, & leaving them to bear on the person & property only as other debts do, would be sine qua nons to me because, without them, the contract would not [be] what I was made to concieve it. I consider the general idea of a mutual insurance against fire as a valuable one, and that it would be a good work to give it such modifications as might lend to it’s general establishment, and I sincerely wish it may be so modified & established. I am with great esteem Dear Sir
Your most obedt. servt

Th: Jefferson

